                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   CENTRAL DIVISION at LEXINGTON


SAFECO INSURANCE COMPANY OF      )
ILLINOIS,                        )
                                 )               Case No.
     Plaintiff,                  )           5:19-cv-270-JMH
                                 )
v.                               )              MEMORANDUM
                                 )           OPINION & ORDER
MICHELLE N. ARMSTRONG and        )
PATRICK B. ARMSTRONG,            )
                                 )
     Defendants.                 )

                               ***
     Defendant Patrick Armstrong was driving a Honda Z50R motor

bike on National Avenue in Lexington, Kentucky, when he was hit by

a car, causing serious injuries. Armstrong claimed he was entitled

to underinsured motorist (“UIM”) coverage under his policy with

Safeco Insurance Company of Illinois. The company filed this action

against Michelle and Patrick Armstrong, who hold the policy in

their names, seeking a declaratory judgment that the Honda Z50R is

either a motorcycle or a moped. [DE 1]. The parties have now filed

cross motions for summary judgment and ask the Court to determine

if the Armstrongs are, in fact, entitled to UIM benefits. [DEs 16,

17]. Though Safeco agrees that Armstrong has UIM coverage, the

company argues that a written exclusion for accidents involving

the insured on a motorcycle or moped is applicable here, and thus,

Armstrong cannot claim its benefits. Armstrong contends that the
Honda Z50R is not a motorcycle or a moped, but some other form of

“motor bike.”1

     For the reasons stated below, the Court will grant summary

judgment for Armstrong, holding that he is entitled to UIM benefits

under the policy. Additionally, because the parties have not

briefed the issue of damages or the actual payout of Armstrong’s

benefits, the claims will be bifurcated pursuant to Fed. R. Civ.

P. 42.

            I. FACTUAL BACKGROUND & PROCEDURAL HISTORY

     Plaintiff Safeco issued an automobile policy to Armstrong

with coverage from March 2018 through 2019. [DE 16-1 at 2]. The

policy includes UIM coverage that pays the insured compensatory

damages when the operator of an underinsured vehicle causes the

insured bodily injury. [Id.]. The policy at issue here includes

coverage of $100,000 per occurrence and $300,000 in aggregate. [DE

17-1 at 3]. The policy excludes from coverage, however, bodily

injuries   that   occur   when   the       insured   is   driving   either   a

“motorcycle” or a “moped.” [DE 16-1 at 2]. The policy does not

define the terms “motorcycle” or “moped.” [Id. at 3].




1 This Opinion will refer to the vehicle at issue neutrally as a
“motor bike.”
                                       2
     Defendant Patrick Armstrong was driving his Honda Z50R2 in

Lexington, Kentucky when he was struck by a vehicle driven by

Matthew   Massey.   [Id.   at   1].   He   described   the   vehicle   in   a

deposition taken in this case. [DE 17-1 at 4]. The motor bike is

between eighteen and twenty inches tall, has eight-inch wheels, a

forty-nine-cubic-centimeter engine, is rated at two horsepower,

and has a top speed of about twenty-five miles per hour. [Id.]. It

requires a kickstart, has a twist throttle and foot brake, no

rearview mirrors, headlights, or taillights. [Id.]. Armstrong

claims he purchased the bike for $150 with no title, and states

that it never had a title. [Id.]. He does not carry a motorcycle

license and claims one is not needed to operate the bike. [Id.].

He stated he never operated the bike on a highway or major

thoroughfare, acknowledging that this would be unsafe. [Id.]. He

claims he suffered significant injuries that cost him more than

$100,000. [DE 17-1 at 3].

     Safeco filed a complaint in this Court on July 3, 2019,

alleging that the “motorcycle” owned operated by Armstrong is

excluded from coverage. [DE 1 at 3]. The company’s support for its

contention that the vehicle is a motorcycle, since no definition

is available, is that it is:




2Apparently, the police report erroneously stated that the vehicle
was a Honda CRF50F. Armstrong testified during his deposition that
he owns a 1993 Honda Z50R. The parties do not dispute this fact.
                                      3
     A motor-driven vehicle having a seat or saddle for use
     by the operator and designed to travel on not more than
     three wheels in contact with the ground. It offers no
     protection whatsoever from the front, back, sides, or
     top, and leaves the rider exposed to every peril of the
     highway.

[Id.]. The Complaint further states that Armstrong owned and

operated the motorcycle that was involved in the accident at issue.

[Id.]. Safeco seeks a declaratory judgment from this Court finding

that the insurance company is not obligated to provide UIM benefits

to Armstrong because his vehicle, the “motorcycle,”3 was excluded

from the policy. [Id. at 4].

     Additionally, it has come to the Court’s attention that

judicial   interpretation   of   Safeco’s   insurance   policy   may   not

dispose of all the issues in the case. Safeco, in its complaint,

requested a declaration that the company is not obligated to

provide UIM coverage for the accident at issue in this case. [DE

1 at 5]. It asked, in the alternative, for the court to “declare

the rights and obligations of Safeco Insurance Company of Illinois,

if any, under the policy” and for any other relief the Court may




3 Armstrong points out, correctly, that Safeco did not mention
“moped” a single time in its complaint. The company only asked for
a declaratory judgment as to whether the vehicle qualifies as a
motorcycle. It is clear from the complaint and the record, however,
that pre-discovery there may not have been any reason for the
company to consider the motor bike to be a moped, particularly
because the police report did not identify the correct model of
bike. Because it is not dispositive to this Court’s decision, the
undersigned does not address the issue of waiver as Armstrong
argues it should.
                                   4
deem proper and just. [Id.]. While Armstrong contends that there

is “no dispute between the parties that the injuries and damages

[he] sustained have a value in excess of the bodily injury policy

limits and $10,000 of Personal Injury Protection benefits” paid by

the underinsured [DE 17-1 at 3-4], Safeco states that “[t]here has

been no evaluation whatsoever of the damages components of this

case at this juncture.” [DE 19 at 2].

                        II. LEGAL STANDARD

     Summary judgment is appropriate only when no genuine dispute

exists as to any material fact and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a). The moving

party has the burden to show that “there is an absence of evidence

to support the nonmoving party’s case.” Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986). “A dispute about a material fact is

genuine if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Smith v. Perkins Bd. of Educ.,

708 F.3d 821, 825 (6th Cir. 2013) (internal quotations omitted).

The Court construes the facts in the light most favorable to the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).

     The standards do not change when both parties seek to resolve

an issue through cross-motions for summary judgment. Craig v.

Bridges Bros. Trucking, LLC, 823 F.3d 382, 387 (6th Cir. 2016)

(citing Taft Broadcasting Co. v. United States, 929 F.2d 240, 248

                                5
(6th Cir. 1991)). “[T]he court must evaluate each party's motion

on its own merits, taking care in each instance to draw all

reasonable inferences against the party whose motion is under

consideration.” Id. (quoting Mingus Constructors, Inc. v. United

States, 812 F.2d 1387, 1391 (Fed.Cir. 1987)).

     Finally,   in   a   diversity   action,   the   Court   applies   the

substantive law of the state in accordance with the applicable

decisions of its highest court. Pedigo v. UNUM Life Ins. Co. of

Am., 145 F.3d 804, 808 (6th Cir. 1998)(internal citations omitted).

If the state court has not decided the precise issue at hand, the

federal court must determine the path the state court would most

likely follow. See Overstreet v. Norden Labs., Inc., 669 F.2d 1286,

1290 (6th Cir. 1982).

                             III. ANALYSIS

     The parties to this action do not dispute any of the facts of

the case, but disagree only on the applicability of the Safeco UIM

policy and its exclusions to the vehicle Armstrong was driving at

the time of the accident. After thoroughly examining the various

statutory, dictionary, and “expert” definitions of motorcycles and

mopeds provided by the parties, the Court finds that Safeco has

not adequately proven that the terms “motorcycle” and “moped” are

so unambiguous and clear in its insurance policy so as to exclude

Armstrong from coverage.



                                     6
A. Classification of the “motor bike”

     In    Kentucky,   the    construction    of   insurance     contracts

constitutes a question of law for the Court where there are no

disputed facts. Hanover Ins. Co. v. Am. Eng’g Co., 33 F.3d 727,

730 (6th Cir. 1994). Insurance exclusions are enforceable but

strictly construed against the insurer and may not be extended

beyond their clear meaning. Kemper Nat’l Ins. Cos. v. Heaven Hill

Distillers, Inc., 82 S.W.3d 869, 873 (Ky. 2002); see also First

Commonwealth Bank of Prestonsburg v. West, 55 S.W.3d 829, 835

(Ky.Ct.App.   2000)(“The     construction    and   interpretation   of   a

contract, including questions regarding ambiguity, are questions

of law to be decided by the court.”). In the absence of ambiguity,

courts in Kentucky interpret a contract’s terms by assigning the

language   its   ordinary    meaning,   without    resort   to   extrinsic

evidence. Frear v. P.T.A. Indus., Inc., 103 S.W.3d 99, 106 (Ky.

2003)(internal citations omitted); Nationwide Mut. Ins. Co. v.

Nolan, 10 S.W.3d 129, 131 (Ky. 1999). “Where the terms of an

insurance policy are clear and unambiguous, the policy will be

enforced as written.” Heaven Hill, 82 S.W.3d at 873 (citing Am.

Nat’l Bank and Trust Co. v. Hartford Accident and Indem. Co., 442

F.2d 995, 999 (6th Cir. 1971)).

     Safeco tells the Court that regardless of what the Honda Z50R

actually is, it has to be either a motorcycle or a moped. This

argument blends the two terms together, which is antithetical to

                                    7
Kentucky’s     requirement     that   exclusions     from    UIM   coverage   be

strictly construed. Each exclusion is to be read independently of

the others. Heaven Hill, 82 S.W.3d at 874. Not only is an exclusion

to be explicitly expressed and independent of other provisions,

but the operative terms must be clearly defined. St. Paul Fire &

Marine Ins. v. Powell-Walton-Milward, Inc., 870 S.W.2d 223, 227

(Ky. 1994). The Safeco UIM policy provides no definition of the

terms “motorcycle” or “moped.”

     When, as here, a term that would resolve any ambiguity of

coverage is not clearly defined, the Court should give the term

its ordinary meaning. Transp. Ins. Co. v. Ford, S.W.2d 901, 904

(Ky.Ct.App. 1994)(internal citations omitted). As Safeco notes,

Kentucky courts frequently turn to dictionaries to determine the

meaning of undefined terms in a contract. See, e.g. Commonwealth

v. Whitworth, 74 S.W.3d 695, 700 (Ky. 2002). However, if the term

is   defined    by    the    legislature    in    relevant     context,   those

definitions may also be considered by the court. See, e.g. Gager

v. Cincinnati Ins. Co., 2015 WL 1438259, at *5-6 (W.D. Ky. March

27, 2015).

     Safeco     cites   to    Merriam   Webster’s     online    definition    of

“motorcycle” as “an automotive vehicle with two in-line wheels.”

[Id. at 5]. It defines “moped” as “a lightweight, low-powered

motorbike      that   can    be   pedaled;       broadly:    any   low-powered

motorbike.” [Id.]. Safeco states that these definitions make it

                                        8
clear that the vehicle in question can be considered either a

motorcycle or a moped, but it “fits more neatly into the definition

of a motorcycle.” [Id.]. Safeco also cites to the Honda Z50R’s

service manual, in which the bike is referred to as a motorcycle

in several places. [See DE 16-4 at 12, 19]. The broad scope of

these definitions are ultimately unhelpful in trying to define

what should be a very limited exception to UIM coverage. Any motor

bike of any kind with two wheels—including a moped—falls under

this proffered definition of a motorcycle. The Court is not

inclined to rely only upon a broad dictionary definition found

online or a service manual’s use of the word “motorcycle” to deny

an insured coverage.

      The parties agree that where a policy fails to define a term,

Courts look to statutory authority to determine if the terms have

technical meaning in the law. Because the Kentucky legislature has

designed statutes that specifically govern UIM policies, titled

the   Kentucky   Motor   Vehicle   Reparations   Act   (“MVRA”),   those

provisions and definitions should be examined next. KRS § 304.39-




                                    9
3204 governs UIM policies in Kentucky and makes it mandatory that

insurers offer this kind of coverage. The MVRA does not define

“motorcycle,” but defines a moped in the same way it is defined

below in KRS § 189.285(6)(b).

     UIM terms and conditions may not be inconsistent with the

fundamental requirements of the statute and its purpose, which is

to provide full recovery for the insured. Philadelphia Indem. Ins.

Co. v. Morris, 990 S.W.2d 621, 625 (Ky. 1999). The MVRA applies to

motorcycles in the same manner and extent it applies to all motor

vehicles,   except   where   it   specifically   specifies   otherwise.

Troxell v. Trammell, 730 S.W.2d 525, 527 (Ky. 1987).

     The Kentucky Court of Appeals has also held that the exclusion

of UIM coverage for bodily injuries sustained by an insured while

operating an owned motorcycle or moped is valid. Baxter v. Safeco

Ins. Co. of America, 46 S.W.3d 577, 579 (Ky.Ct.App. 2001), review




4 “Every insurer shall make available upon request to its insureds
underinsured motorist coverage, whereby subject to the terms and
conditions of such coverage not inconsistent with this section the
insurance company agrees to pay its own insured for such
uncompensated damages as he may recover on account of injury due
to a motor vehicle accident because the judgment recovered against
the owner of the other vehicle exceeds the liability policy limits
thereon, to the extent of the underinsurance policy limits on the
vehicle of the party recovering.” (emphasis added). Additionally,
it should be noted that UIM coverage applies to persons who are
injured while not in motor vehicles, as well as those injured while
operating them. Dupin v. Adkins, 17 S.W.3d 538, 542 (Ky.Ct.App.
2000). Thus, the statute does not require that the insured occupy
a motor vehicle at the time of the accident in order to recover.
Id.
                                   10
denied. The exclusion of motorcycles from policies was declared

reasonable by the Kentucky Supreme Court in Preferred Risk Mutual

Ins. Co. v. Oliver, where the court noted that motorcycles “offer

no protection whatsoever from the front, back, sides or top, and

leave the rider exposed to every peril of highway travel,” a

description Safeco adopted as the definition of a motorcycle for

purposes of this case. 551 S.W.2d 574, 577 (1977).

     Of course, the question here is not whether the exclusion of

a motorcycle is valid or reasonable; Kentucky courts have clearly

held that they are. Our question is whether the Honda Z50R is a

motorcycle that falls into that exclusion. KRS 189.285(6)(a),

which defines motor vehicles for traffic regulation in Kentucky,

defines a motorcycle as follows:

     “Motorcycle” means any motor-driven vehicle having a
     seat or saddle for the use of the operator and designed
     to travel on not more than three (3) wheels in contact
     with the ground, but excluding tractors and vehicles
     which the operator and passengers ride in an enclosed
     cab and excluding a moped as defined in this subsection.

Safeco goes on to include the definition of a moped under the same

Kentucky chapter. [Id.]. KRS § 189.285(6)(b) defines a moped as:

     “Moped” means either a motorized bicycle whose frame
     design may include one (1) or more horizontal crossbars
     supporting a fuel tank so long as it also has pedals, or
     a motorized bicycle with a step-through type frame which
     may or may not have pedals rated no more than two (2)
     brake horsepower, a cylinder capacity not exceeding
     fifty (50) cubic centimeters, an automatic transmission
     not requiring clutching or shifting by the operator
     after the drive system is engaged, and capable of a


                               11
     maximum speed of not more than thirty (30) miles per
     hour.

Because the parties agree that the Z50R has a seat or saddle with

no more than three wheels and no enclosed cab, Safeco argues that

it must be a motorcycle for purposes of this case. [DE 16-1 at 6].

The company provides testimony from its deposed expert, Jay Huber,

who stated that the Z50R could possibly qualify as a moped under

Kentucky’s definition, although, he clearly states, it is not a

motorcycle. [Id. at 8].

     But Armstrong also argues that two Kentucky statutes, KRS §§

186.050 and 189.040, should control the Court’s decision. Those

definitions, which deal with the licensing of vehicles for Kentucky

roadways, provide requirements of each vehicle in order to be

officially registered. The statute addressing motorcycles, cited

by Armstrong, states that one can only be operated on a public

highway if the driver has a motorcycle operator’s license and it

is equipped with a rearview mirror. KRS § 189.285(1)(a) and (c).

It also details other requirements and criteria for the vehicle to

be licensed on Kentucky roadways. In sum, Armstrong states that

for the motor bike to be a motorcycle for UIM purposes, it must be

legally permissible to operate it on Kentucky roadways. Safeco

argues that these definitions are irrelevant because they exist

for the purpose of licensing and registration. [DE 19 at 4].

Further, the company states that “[j]ust because the Z50R cannot


                                12
legally be operated on the roadway does not mean that it is not a

motorcycle or a moped; it only means that it cannot legally be

operated on the roadway.” [Id. at 5].

     It is not for the undersigned to pick which definition appears

to be more fitting or applicable to the vehicle and situation at

hand. Safeco had the duty of defining the terms in its own policy

and Armstrong at this juncture is only required to provide a

reasonable interpretation of what he thinks a motor bike is. If

the policy language is reasonably susceptible to more than one

interpretation, the policy is considered ambiguous. Powell-Walton-

Milward, 870 S.W.2d at 227-28.

     Ambiguities may appear in the language itself, or when a

provision is applied to a claim. Id. at 227. These ambiguities

must be construed to protect the reasonable expectations of the

insured. Id. at 225. Coverage for UIM benefits must be found if

any reasonable interpretation of the policy would support it, even

if the insurer provides another reasonable interpretation. Id. at

227. “The rule of strict construction against an insurance company

certainly does not mean that every doubt must be resolved against

it and does not interfere with the rule that the policy must

receive a reasonable interpretation consistent with the parties'

object and intent or narrowly expressed in the plain meaning and/or

language of the contract.” Id. at 226. Courts should not rewrite



                                 13
an insurance contract to make the insurer’s risk larger. Id. at

226-27.

        Armstrong has pointed to statutory authority, as well as

testimony from Safeco’s own expert to demonstrate that the motor

bike    could    reasonably        be    something      other    than    a    moped      or   a

motorcycle. Further, after examining the definitions provided by

statute,    the       dictionary,       from     lay   persons    such       as   Armstrong

himself, and from Safeco’s expert Jay Huber, it is clear that there

are many different ways to define a motorcycle, a moped, and a

motor    bike,       making   the       policy      terms   ambiguous.       The    various

definitions stand in conflict with one another and none has the

definitive authority to explain an exclusion applied in this

context. The MVRA itself does not define a motorcycle, leaving two

statutory definitions that are different from one another and were

not written to define the scope of UIM or other insurance coverage.

B. Bifurcation

        “A district court may bifurcate a trial ‘in furtherance of

convenience or to avoid prejudice, or when separate trials will be

conducive       to    expedition        and      economy.’”     Saxion       v.    Titan-C-

Manufacturing, Inc., 86 F.3d 553, 556 (6th Cir. 1996)(quoting Fed.

R.   Civ.   P.       42(b).   By    resolving        the    liability    issue      at    the

dispositive motion stage, the Court is in the odd position of

bifurcating the issues as it is deciding one of them. The Sixth

Circuit has approved of the bifurcation of the issues of liability

                                               14
and damages even after trial is already under way. Saxion, 86 F.3d

at 556 (citing Helmsinki v. Ayerst Laboratories, 766 F.2d 208, 212

(6th Cir. 1985)). Here, it is clear that in the interest of

convenience and expedience, the issues should be bifurcated so

that the parties can now seek resolution of the damages in this

case.

                              IV. CONCLUSION

        Because exclusions from UIM insurance are construed in favor

of   the    insured    and   strictly    interpreted,     Safeco   had    the

responsibility    to    define   what    a   motorcycle   and   moped    are,

independently, for purposes of the exclusion. It failed to do so

and failed to demonstrate that no reasonable interpretation from

the insured could define the Honda Z50R as anything other than a

motorcycle or moped.

        Accordingly, IT IS ORDERED as follows:

        (1) The Plaintiff’s request for a declaratory judgment and

claims related to liability in this action are hereby BIFURCATED

from the determination of monetary damages and coverage;

        (2) Plaintiff Safeco Insurance Company of Illinois’s motion

for summary judgment [DE 16] is DENIED, and thus, Plaintiff’s

request for a declaratory judgment is DENIED; and

        (3) Defendants Michelle N. Armstrong and Patrick Armstrong’s

cross-motion for summary judgment [DE 17] is GRANTED.



                                    15
This the 3rd day of April, 2020.




                          16
